DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a Non-Final Office action in response to communications received on January 03, 2020. Claims 1-6 are pending and addressed below.

Specification
3.	For the record, Examiner acknowledges that the Specification submitted on January 03, 2020 has been accepted.

Drawings
4.	For the record, Examiner acknowledges that the Specification submitted on January 03, 2020 has been accepted.

Examiner’s Note
5.	Claim 1 is considered to be in compliance with 35 U.S.C. 101 (i.e. not a transitory signal claim). The claimed “one or more computer readable storage media” is considered to be non-transitory media based on the definition provided in the instant specification (see paragraph [0056] of the specification).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation “the fragment” in line 10. There is insufficient antecedent basis for this limitation (while the claim previously recites a plurality of fragments, the claim never previously recites a single specific fragment). It is suggested the limitation be amended to “a fragment.” Dependent claims 2-3 are rejected for containing the same indefinite language as parent claim 1 without further remedying the indefinite language.
Claim 4 recites the limitation “the plurality of distributed data nodes” in lines 11-12 and 18-19. There are multiple previously recited instances of a plurality of distributed data nodes (i.e. in lines 2 and 6-7) and it is unclear as to which particular plurality of distributed data nodes the limitations are referring. It is suggested the limitation of “a plurality of distributed data nodes” in lines 6-7 be amended to “[[a]] the plurality of distributed data nodes.” Also, claim 4 recites the limitation “the fragment” in line 7. There is insufficient antecedent basis for this limitation (while the claim previously recites a plurality of fragments, the claim a fragment.” Dependent claims 5-6 are rejected for containing the same indefinite language as parent claim 4 without further remedying the indefinite language.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10-12 of U.S. Patent No. 10,903,995. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1-6 of the current case are anticipated by claims 1-3 and 10-12 of the reference patent except for the use of a “fragment engine” for fragmenting the database backup file. Claims 1-3 and 10-12 of the reference patent disclose the fragmenting without specifically reciting the fragment engine (which is being interpreted as software to implement the fragmenting). However, it is well-known to use software to perform functions and it would have been obvious to one of ordinary skill in the art to use a software fragment engine in the reference patent to implement the fragmenting.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10-12 of U.S. Patent No. 10,554,403. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations recited in claims 1-6 are anticipated by claims 1-3 and 10-12 of U.S. Patent No. 10,554,403.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10-12 of U.S. Patent No. 10,341,101. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations recited in claims 1-6 are anticipated by claims 1-3 and 10-12 of U.S. Patent No. 10,341,101.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-11 and 16-18 of U.S. Patent No. 9,953,172. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations recited in claims 1-6 are anticipated by claims 1-3, 9-11 and 16-18 of U.S. Patent No. 9,953,172.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,929,861 in view of Klum et al. (U.S. Pub. No. 2014/0136832 cited in the IDS filed 7/10/2020 and hereinafter referred to as Klum). Although the claims at issue are not identical, they are not patentably distinct all of the limitations of claims 1-6 of the current case are anticipated by claims 1-2 of U.S. Patent No. 9,929,861 except for the use of computer readable storage media/processor (as it applies to claim 1 of the current case), the use of a fragment engine for fragmenting the database backup file and storing fragments randomly. Claims 1-2 of U.S. Patent No. 9,929,861 disclose the fragmenting without specifically reciting the fragment engine (which is being interpreted as software to implement the fragmenting). However, it is well-known to use software to perform functions and it would have been obvious to one of ordinary skill in the art to use a software fragment engine in the reference application to implement the fragmenting. Further, it is well-known to use computer readable storage media and processors and it would have been obvious to one of ordinary skill in the art to use computer readable storage media and processors to implement the fragmenting. Also, Klum discloses the random storage of fragments (see paragraph [0008] of Klum, for example). It would have been obvious to one of ordinary skill in the art to randomly store the fragments as taught in Klum as this would increase security.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,916,460 in view of Klum et al. (U.S. Pub. No. 2014/0136832 cited in the IDS filed 7/10/2020 and hereinafter referred to as Klum). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1-6 of the current case are anticipated by claims 1-2 of U.S. Patent No. 9,916,460 except for the use of computer readable storage media and storing fragments randomly. However, it is well-known to .

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,715,594 in view of Klum et al. (U.S. Pub. No. 2014/0136832 cited in the IDS filed 7/10/2020 and hereinafter referred to as Klum). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1-6 of the current case are anticipated by claim 1 of U.S. Patent No. 9,715,594 except for the use of computer readable storage media/processor (as it applies to claim 1 of the current case), the use of a fragment engine for fragmenting the database backup file and storing fragments randomly. Claim 1 of U.S. Patent No. 9,715,594 discloses the fragmenting without specifically reciting the fragment engine (which is being interpreted as software to implement the fragmenting). However, it is well-known to use software to perform functions and it would have been obvious to one of ordinary skill in the art to use a software fragment engine in the reference application to implement the fragmenting. Further, it is well-known to use computer readable storage media and processors and it would have been obvious to one of ordinary skill in the art to use computer readable storage media and processors to implement the fragmenting. Also, Klum discloses the random storage of fragments .

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and double patenting set forth in this Office action.

17.    Claim 1 recites, inter alia, “associate each fragment of the plurality of fragments with a node of a plurality of distributed data nodes, respectively, wherein the fragment is not stored on the node with which the fragment is associated;...re-encrypt the plurality of decrypted fragments using a different encryption key, thereby providing a plurality of re-encrypted fragments; and store, randomly, the plurality of re-encrypted fragments on the plurality of distributed data nodes.”

18.    The closest prior arts made of record are:
i)	Klum et al. (U.S. Pub. No. 2014/0136832 cited in the IDS filed on 7/10/2020 and hereinafter referred to as Klum) which discloses splitting a backup file into pieces and storing the pieces encrypted randomly on a cloud storage (Abstract of Klum).


19.    While the prior art does disclose randomly splitting up backup data for storage and even preventing storage in certain locations, none of the prior art anticipates or makes obvious the invention of the present application before the effective filing date of the claimed invention, the invention including: “associate each fragment of the plurality of fragments with a node of a plurality of distributed data nodes, respectively, wherein the fragment is not stored on the node with which the fragment is associated;...re-encrypt the plurality of decrypted fragments using a different encryption key, thereby providing a plurality of re-encrypted fragments; and store, randomly, the plurality of re-encrypted fragments on the plurality of distributed data nodes” (as recited in claim 1). Therefore, claim 1 is considered to contain allowable subject matter.

20.	Claim 4, although different, recites substantially similar subject matter to claim 1 and is therefore considered to contain allowable subject matter for the same reasons as discussed with claim 1 above. Claims 2-3 and 5-6 are considered to be allowable based on their dependencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS J PLECHA/Examiner, Art Unit 2438